Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiffs in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 5th day of February 2004."
Upon consideration of the petition filed on the 21st day of October 2003 by Plaintiffs in this matter for discretionary review of additional issues of the decision of the North *693Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 5th day of February 2004."
Accordingly, the new brief of the Plaintiffs shall be filed with this Court not more than 30 days from the date of certification of this order.